Title: To Thomas Jefferson from Jones & Howell, 13 April 1804
From: Jones & Howell
To: Jefferson, Thomas


          
            Respected 
            
                        Phila.  1804. i.e. 13 Apr.
          
          On Board  Schooner Edward & Edmund. have  Say
          
            
              80 Bundles Nail 0.0.0 at 124$
               $248
              
            
            
              porterage
              1.33
              
            
            
              
              $249.33
              
            
          
          the Schooner is to sail in three days from this and we hope will be at Richmond early
          we are Very Respectfully Your Friends
          
            Jones & Howell
          
        